425 Pa. 626 (1967)
O'Donnell, Appellant,
v.
Bachelor.
Supreme Court of Pennsylvania.
Argued May 1, 1967.
May 24, 1967.
Before BELL, C.J., JONES, EAGEN, O'BRIEN and ROBERTS, JJ.
Henry T. Reath, with him Duane, Morris & Heckscher, for appellant.
Edwin W. Heuser, with him Jonathan DeYoung, for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, May 24, 1967:
This is an appeal from the Order of the lower Court which, after a jury verdict for defendant, dismissed plaintiff's motion for a new trial. Unfortunately, the appellant failed to have judgment entered on the verdict before this appeal was taken. We have repeatedly held that, in the absence of such judgment, no appeal lies: Lynch v. Metropolitan L. Ins. Co., 422 Pa. 488, 222 A. 2d 925. In Lynch, the Court said *627 (page 489): "No judgment on the verdict has ever been entered. In the absence of such judgment no appeal lies. In Menyo v. Sphar, 409 Pa. 223, 224 (footnote), 186 A. 2d 9, we recently said: `Too many members of the Bar mistakenly believe that the appeal is from an Order which dismissed their motion for a new trial, instead of from a judgment which was entered on the verdict: [citing authorities].' See also: Denmon v. Rhodes, 416 Pa. 568, 569, 207 A. 2d 860; Gelzhiser v. Fisher, 418 Pa. 88, 208 A. 2d 836. [Emphasis in original]
"The instant appeal, being premature, must be quashed."
Appeal quashed.
Mr. Justice MUSMANNO and Mr. Justice COHEN took no part in the consideration or decision of this case.